Citation Nr: 1017697	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to 
August 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board videoconference hearing was held at the RO in January 
2002.  In a March 2002 decision, the Board reopened the 
Veteran's claim of service connection for a bilateral foot 
disability, and remanded that issue along with the issue of 
an increased rating for shin splints.  In May 2003, the Board 
remanded both issues on appeal for procedural purposes and to 
obtain additional clinical information.  In May 2004, the 
Board denied entitlement to an increased rating for bilateral 
shin splints and remanded the issue of entitlement to service 
connection for a bilateral foot disability.  In July 2005, 
the Board denied the issue of entitlement to service 
connection for a bilateral foot disability.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court issued a Memorandum 
Decision in April 2007 vacating the Board's decision and 
remanding the case.  Judgment was entered in May 2007.  
Subsequently, the Secretary of the VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which affirmed the Court's decision and 
remanded the case.  In October 2008, the Board remanded the 
issue for compliance with the Court Memorandum Decision.  The 
Veteran testified at a personal RO hearing in December 2009.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral foot 
disability.  Subsequent to the prior Board remand, at the 
December 2009 RO hearing, it appears that the Veteran 
testified that he had recently received treatment from a 
private podiatrist, Dr. Pittle.  The claims file already 
includes records from Dr. Pittle from July 1996 to September 
1997.  However, given the Veteran's testimony regarding 
recent treatment (apparently in 2008 or 2009), appropriate 
steps to obtain any additional treatment records from Dr. 
Pittle.  The Board regrets further delay, but it appears that 
the Veteran has identified additional medical records which 
must be obtained to fully assist him with his claim. 

Further, the Veteran was afforded VA examinations in July 
2003, October 2003 and June 2004.  In an addendum to the July 
2003 VA examination, the examiner found that the Veteran's 
plantar fasciitis was not related to his military service.  
However, he failed to provide any rational for his opinion.  
Further, while they do offer opinions with detailed rationals 
as to whether the Veteran's pre-existing pes planus was 
aggravated during service, the remaining VA examinations do 
not offer an opinion as to whether the Veteran's plantar 
fasciitis was directly related to military service.  Thus, it 
appears that the Veteran has not received a sufficient VA 
examination and opinion concerning this matter.  See Nieves-
Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that 
a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); see also Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) (stating that a medical opinion 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions).  
Therefore, in light of the need to remand for additional 
private treatment records, the Board finds that the Veteran 
should be afforded another VA examination to determine 
whether his plantar fasciitis is directly related to service.  

Lastly, the Board observes that the Veteran's private 
attorney representative withdrew his legal representation in 
December 2009.  Thus, the RO should also contact the Veteran 
and notify him of his right to appoint another 
representative.  
    
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain treatment records from Dr. Pittle 
from September 1997 to the present.  

2.  Appropriate action should be taken to 
notify the Veteran of his right to 
appoint another representative and the 
manner in which to do so.  

3.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any currently 
manifested bilateral foot disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the Veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
foot disability, with the exception of 
the pre-existing pes planus, is directly 
related to service.  A detailed rational 
for all opinions expressed should be 
provided.  

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above question has been clearly answered 
and a rationale furnished for any opinion 
expressed.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  After completion of the above and any 
further development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought on appeal 
is not granted, the Veteran should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


